Title: To John Adams from Benjamin Stoddert, 5 October 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department / 5. October 1798

I have the honor to enclose a letter from Capt Nicholson of the 26 & 27 Septr—which I had the mortification to receive last evening. There seems to be no calculating the evils of his first false step.
His letter of the 12th. exhibitted a very strong disposition to remain in port, to secure at all events, his prize—rut the Return into port of the Vessel which he Idly supposed had been sent out with orders for him, depriving him of all pretence, he promised to proceed with all expedition to sea, after filling his water. He had watered little more than a fortnight before, at Rhode Island. His present letter will shew his proceedings since—and the consequences.
I know of nothing better to be done, in his present situation, than to order him to land instantly at Norfolk, all his infected Men—& to proceed instantly to Sea, and if symptoms of the disorder prevail on board after getting to Sea, to make for Rhode Island, and there to leave enough of his Crew on board to take care of the Vessel in harbour, & to march the rest into a high & healthy part of the Country, without communicating further with Newport, than necessary to procure supplies.
By this arrangement there will be a chance of his meeting with Frost, a fortnight earlier, than in the south—& of preserving the lives of a number of his Crew.
I have the honor to enclose the copy of my letter to him.
I think fear this gentleman will fulfill all the predictions of Boston concerning him.
I have the honor to be / with the highest Respect / & esteem sir yr most / Obed. Serv.

Ben Stoddert